DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Dependency of claim 19 is unclear as it lacks a reference to a parent claim, Claim 19 recites “The system of claim, wherein”.  Clarification is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more 
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of U.S. Patent No. 10,312,908. Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations of the instant application are found within claims 1-31 of U.S. Patent No. 10,312,908.

1. A system comprising: 
an industrial enclosure having a cover with an outer surface and an inner surface opposite the outer surface; 
a first magnetic control including a first magnet; and 


a second magnetic control including a second magnet, 



wherein the second magnetic control is proximate the first magnetic and wherein 

one or more magnetic field sensors within the industrial enclosure, wherein the one or more magnetic field sensors sense a characteristic of the first magnet to identify a setting of the first magnetic control and wherein the one or more magnetic field sensors sense a characteristic of the second magnet, which is different from the characteristic of the first magnet, to identify a setting of the second magnetic control, 



wherein the first and second magnetic controls are positioned proximate one another such that the that the first magnet of the first magnetic control does not 

an industrial enclosure having a cover, the cover having an outer surface and an inner surface opposite the outer surface; a first magnetic control including a first rotatable dial, the first rotatable dial including at least a first magnet; and 
a second magnetic control nested within the first magnetic control, the second magnetic control including a second rotatable dial including at least a second magnet;
wherein the first and second magnetic controls are secured to the outer surface of the cover, wherein the first and second 


6. The system of claim 1, further comprising a plurality of sensors configured to sense a magnetic flux density emitted by the first and second magnetic controls. 
7. The system of claim 6, wherein the plurality of sensors are contained with the industrial enclosure proximate the cover. 
11. The system of claim 6, wherein the plurality of sensors are configured to sense three components (x, y, and z) of the magnetic flux density. 

1. …wherein in operation the first and second rotatable dials are independently rotatable relative to each other about a central axis of rotation, wherein the second magnet rotates about the central 



 11. The system of claim 6, wherein the plurality of sensors are configured to sense three components (x, y, and z) of the magnetic flux density.
3. The system of claim 2, wherein the characteristic of the first and second magnet further comprises a polarity.
11. The system of claim 6, wherein the plurality of sensors are configured to sense three components (x, y, and z) of the magnetic flux density.
4. The system of claim 1, wherein the first magnetic control and the second magnetic control each comprise one of. a push button, a push-plunger, a switch, a 

a second magnetic control nested within the first magnetic control,
5. The system of claim 1, wherein the industrial enclosure is configured for use in hazardous environments.
2. The system of claim 1, wherein the industrial enclosure is configured for use in hazardous environments.
6. The system of claim 1, wherein the magnetic field sensor comprises at least a first magnetic field sensor to identify the first magnetic control and second magnetic field sensor to identify the second magnetic control.
6. The system of claim 1, further comprising a plurality of sensors configured to sense a magnetic flux density emitted by the first and second magnetic controls.
7. The system of claim 1, further comprising a controller within the industrial enclosure, wherein the controller is in communication with the magnetic field sensor.
12. The system of claim 11, further comprising a programmable controller contained within the industrial enclosure and configured to operate on the sensed three components of the magnetic flux density to determine a position of the first magnetic control.
10. The system of claim 1, wherein the second magnetic control controls a parameter associated with a setting of the first magnetic control.
15. The system of claim 14, wherein the position of the first magnetic control, the position of the second magnetic control or the positions of both the first and second 

a plurality of magnetic controls within close proximity of one another, wherein plurality of magnetic controls are secured to the outer surface of the cover without penetrating the inner surface of the cover; 







one or more magnetic field sensors within the industrial enclosure, wherein the one or more magnetic field sensors sense one or more characteristics of each of the 19Attorney Docket No.: 15720.0404USI1 / 15-CHM-583CIP plurality of magnetic controls and 


wherein each of the plurality of magnetic controls includes a respective magnet and wherein the plurality of controls are positioned in close proximity to one another such that the respective magnet of each of the plurality of magnetic controls control does not interfere with the sensing of the one or more characteristics of each of the respective magnets of the other of the plurality of magnetic controls.  


a controller, wherein the controller receives the one or more signals representative of the sensed one or more characteristics of each of the plurality of 


a first rotatable magnetic control configured to emit a first magnetic flux density; a second rotatable magnetic control configured to emit a second magnetic flux density, the second rotatable magnetic control nested within the first magnetic control, wherein the first and second rotatable magnetic controls are secured to the outer surface of the cover without penetrating the inner surface; 

and a plurality of sensors contained within the industrial enclosure and configured to sense the first and second magnetic flux densities, wherein the sensed first and second magnetic flux densities are 

wherein the first and second rotatable magnetic controls respectively include first and second dials which respectively emit the first and second magnetic flux densities, the first and second dials being independently rotatable relative to one another about a central axis of rotation, and wherein the first and second dials can be independently rotated to selected rotational positions relative to one another to allow a desired control setting to be selected.

18. The system of claim 14, further comprising a controller configured to operate on the sensed first and second magnetic flux densities to determine a 

18. The system of claim 14, further comprising a controller configured to operate on the sensed first and second magnetic flux densities to determine a position of the first magnetic control, the second magnetic control or both of the first and second magnetic control.
13. The system of claim 11, wherein the one or more characteristics comprises a polarity and a vector magnitude.
17. The system of claim 14, wherein the plurality of sensors are configured to sense any of three components (x, y, and z) of the first and second magnetic flux density.
14. The system of claim 11, wherein the magnetic field sensor comprises a plurality of magnetic field sensors.
16. The system of claim 14, wherein the wherein the plurality of sensors includes a first magnetic flux density sensor at the central axis of rotation, and a plurality of second magnetic flux density sensors circumferentially spaced with respect to one another about the central axis of rotation.

16. The system of claim 14, wherein the wherein the plurality of sensors includes a first magnetic flux density sensor at the central axis of rotation, and a plurality of second magnetic flux density sensors circumferentially spaced with respect to one another about the central axis of rotation.
16. The system of claim 11, wherein the plurality of magnetic controls are selected from a push button, a push-plunger, a switch, a rocker switch, a selector switch, a lever, a dial, nested dials, and a light.
14. …a first rotatable magnetic control configured to emit a first magnetic flux density; a second rotatable magnetic control configured to emit a second magnetic flux density, the second rotatable magnetic control nested within the first magnetic control… the first and second rotatable magnetic controls respectively include first and second dials
20. A system comprising: an industrial enclosure having a cover with an outer surface and an inner surface opposite the outer surface; 
a first rotatable magnetic control nested within a second rotatable magnetic 



wherein the second rotatable magnetic control is rotatable to select a first operating parameter and the second rotatable magnetic control is rotatable to select second operating parameter that is associated with the first operating parameter, 














wherein each of the first rotatable magnetic control, the second rotatable magnetic control and the third magnetic control are secured to the cover of the industrial enclosure without penetrating an interior wall of the cover, and are in close proximity to one another; 

one or more magnetic field sensor within the industrial enclosure to sense one or more characteristics of the first rotatable magnetic control, the second rotatable magnetic control and the third magnetic control, and generate one or more signals 





a controller that receives the one or more signals and identifies each of the first rotatable magnetic control, the second rotatable magnetic control and the third magnetic control from the one or more signals, 



wherein the close proximity of the first rotatable magnetic control, the second rotatable magnetic control and the third magnetic control enables detection of the respective characteristic of each of the first rotatable magnetic control, the second 21Attorney Docket No.: 15720.0404USI1 / 15-CHM-583CIP rotatable magnetic control and 

a first magnetic control including a first rotatable dial, the first rotatable dial 
wherein in operation the first and second rotatable dials are independently rotatable relative to each other about a central axis of rotation, 

wherein the second magnet rotates about the central axis of rotation and moves relative to the first magnet when the second rotatable dial is rotated about the axis of rotation, wherein the first magnet orbits around the second magnet and around the central axis of rotation when the first rotatable dial is rotated about the central axis of rotation, and 

 3. The system of claim 1, wherein the system includes a third magnet, wherein 

1. …wherein the first and second magnetic controls are secured to the outer surface of the cover, wherein the first and second magnetic controls are secured to the outer surface of the cover without penetrating the inner surface of the cover.

6. The system of claim 1, further comprising a plurality of sensors configured to sense a magnetic flux density emitted by the first and second magnetic controls. 
7. The system of claim 6, wherein the plurality of sensors are contained with the industrial enclosure proximate the cover. 


18. The system of claim 14, further comprising a controller configured to operate on the sensed first and second magnetic flux densities to determine a position of the first magnetic control, the second magnetic control or both of the first and second magnetic control.

5. The system of claim 4, further comprising a sensor arrangement for sensing magnetic flux emitted by the first and second magnetic controls, the sensor arrangement including a first sensor at the central axis of rotation and a plurality of second sensors spaced circumferentially relative to one another about the central axis of rotation, and 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bernard Rojas whose telephone number is (571)272-1998.  The examiner can normally be reached on Mon. thru Fri. 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/BERNARD ROJAS/
Primary Examiner, Art Unit 2837